DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 27, 2021 and January 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 7,956,290).

In regards to claim 1, Wang teaches a multi-core cable (figure 2), comprising: a plurality of coaxial cables (figure 2) being arranged in parallel with each other (figure 2); and a covering member (14) comprising a synthetic resin (plastic, column 2, line 32) and collectively covering the plurality of coaxial cables figure 2), wherein each of the plurality of coaxial cables comprises a center conductor (22,23), an insulator (12) covering an outer periphery of the center conductor (22,23), and an outer conductor (24) comprising a metal (metal shielding layer (24)) and covering an outer periphery of the insulator (12)(figure 2), wherein the covering member (14) is configured to hold the plurality of coaxial cables in such a manner that the plurality of coaxial cables are aligned side by side along a direction perpendicular to a longitudinal direction of the plurality of coaxial cables (figure 2), wherein at least a part of respective outer conductors (24) of the plurality of the coaxial cables contacts the covering member (14), and wherein a gap (voided spaces between the conductors, figure 2) is formed between the covering member (14) and at least a part of an outer periphery of the outer conductor (22,23) in a cross-section perpendicular to the longitudinal direction of the plurality of coaxial cables (figure 2).

Claim 2 is canceled. 

In regards to claim 3, Wang teaches the multi-core cable according to claim 1, wherein at least parts of the respective outer conductors (24) of the plurality of coaxial cables (in figure 2) contact each other (electrically via isolation layer (13)) in a region covered with the covering member (14).

In regards to claim 7, Wang teaches the multi-core cable according to claim 1, wherein the covering member (14) comprises a circular-arc shape (the edges of (14) are circular, figure 2) in a cross-section perpendicular to the longitudinal direction of the plurality of the coaxial cables in an original state to which no external force is applied (figure 2).
In regards to claim 8, Wang teaches a signal transmission path, comprising: the multi-core cable according to claim 1; and a substrate (51) comprising a plurality of wires including pads (5111) configured to be connected to the center conductors (11) of the plurality of coaxial cables (figure 4), wherein a pitch between the center conductors (11)is equal to a pitch between the pads of the substrate in an alignment direction of the plurality of coaxial cables (figure 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 7,956,290) in view of Keller (US 5,668,912).

In regards to claim 4, Wang teaches the multi-core cable according to claim 1.

Wang does not teach an indicator for indicating a front or back is provided at one plane in a direction perpendicular to the longitudinal direction of the plurality of coaxial cables and an alignment direction of the plurality of coaxial cables in an outer surface of the covering member.

Keller teaches an indicator (13,14) capable of indicating a front or back because it has a grove in the insulation (15) is provided at one plane in a direction perpendicular to the longitudinal direction of the plurality of cables and an alignment direction of the plurality of cables in an outer surface of the covering member (15) (figure 1).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the outer plastic sheath of Wang, the indicator as taught by Keller to identify the cable (column 4, lines 9-10).

In regards to claim 5, Wang in combination with Keller the multi-core cable according to claim 4, wherein the indicator (13,14) comprises a groove (figure 1) provided at a position corresponding to a space between the plurality of coaxial cables along the longitudinal direction (space above cables 11,21).

In regards to claim 6, Wang teaches the multi-core cable according to claim 1.

Wang does not teach the covering member further comprises a notch at an end in an alignment direction of the plurality of coaxial cables along the longitudinal direction.

Keller teaches the covering member (15) further comprises a notch (13,14) at an end in an alignment direction of the plurality of cables (11, 21) along the longitudinal direction (figure 1).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the outer plastic sheath of Wang, a notch as taught by Keller to identify the cable (column 4, lines 9-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848